DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The instant claims would be allowable over the prior art of record, as the prior art is silent to an electrode composition for use in an energy storage device cell, comprising: a composite particle, comprising a Si-comprising active material and carbon that is biomass-derived, wherein the Si-comprising active material exhibits partial vapor pressure below around 10-13 torr at around 400 K.
	The prior art, such as Sakshaug et al. U.S. Pat. 10,454,103, teaches a composite carbon material comprising lithium alloying electrochemical modifiers. See the Abstract.  However, the reference does not teach or suggest that each composite particle comprises a carbon derived-biomass and an active material of silicone, wherein the active material exhibits partial vapor pressure below around 10-13 torr at around 400K. More specifically, Applicant asserted in the Remarks of the parent application 16/570,972, filed December 1, 2021,  that the active material does not exhibit said partial vapor pressure, and the carbon derived biomass is structurally different from carbon derived from synthetic resins, inorganic carbon sources and other sources (Page 10 of the Remarks). Consequently, the “derived-biomass” is given patentably weight as derived-biomass imparts a structural difference to carbon. Therefore, the instant claims are patentably distinct from the prior art of record. 
Claims 2-25  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Claims 2-25 would be allowable based on the dependency of claim 1 above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in line 6, the term “around” is of uncertain meaning, rendering the claims vague and indefinite. More specifically, concerning “around 10-13 torr at around 400 K”, it is unclear what the partial vapor pressure has to be to qualify as “around” those amounts. An appropriate correction is required. 

Claim 2, in lines 4-5, the term “around” is of uncertain meaning, rendering the claims vague and indefinite. More specifically, concerning “around 1 nm to around 100 nm”, it is unclear what size of the Si-comprising particles have to be to qualify as “around” those amounts. An appropriate correction is required. 
Claim 3, in line 2, the term “around” is of uncertain meaning, rendering the claims vague and indefinite. More specifically, concerning “2 mAh/cm2 to around 16 mAh/cm2”, it is unclear what the capacity loading has to be to qualify as “around” those amounts. An appropriate correction is required. 
Claim 4, in line 3, the term “around” is of uncertain meaning, rendering the claims vague and indefinite. More specifically, concerning “around 1:3 to around 9:1”, it is unclear what the weight ratio has to be to qualify as “around” those amounts. An appropriate correction is required.
Claim 5, in line 3, the term “around” is of uncertain meaning, rendering the claims vague and indefinite. More specifically, concerning “around 300 nm to around 20 microns”, it is unclear what the average particle size has to be to qualify as “around” those amounts. An appropriate correction is required.
Claim 10, in line 7, the term “around” is of uncertain meaning, rendering the claims vague and indefinite. More specifically, concerning “around 0.4 cm3/g to around 6 cm3/g”, it is unclear what the pore volume has to be to qualify as “around” those amounts. An appropriate correction is required.
Claim 15, in line 2, the term “around” is of uncertain meaning, rendering the claims vague and indefinite. More specifically, concerning “around 2 vol. % to around 75 vol. %”, it is unclear what the pore volume has to be to qualify as “around” those amounts. An appropriate correction is required.
Claim 16, in lines 1-2, the term “around” is of uncertain meaning, rendering the claims vague and indefinite. More specifically, concerning “around 50 vol. % to around 100 vol. %”, it is unclear what the pore volume has to be to qualify as “around” those amounts. An appropriate correction is required.
Claim 26, in line 8, the term “around” is of uncertain meaning, rendering the claims vague and indefinite. More specifically, concerning “around 10-13 torr at around 400 K”, it is unclear what the partial vapor pressure has to be to qualify as “around” those amounts. An appropriate correction is required.
Claims 6-9, 11-14 & 17-25 are rejected based on dependency to claim 1. 

Claim 5, line 2, the term “multiple instances” is of uncertain meaning, rendering the claim vague and indefinite. How does a single particle, as qualified in claim 1, have multiple instances of a particle size? An appropriate correction is required.
Claim 10, lines 2-3, the term “multiple instances” is of uncertain meaning, rendering the claim vague and indefinite. How does a single particle, as qualified in claim 1, have multiple instances of  BET, SSA and pore volume characteristics? An appropriate correction is required.
Claims 17-20, recites the limitation "The energy storage device cell" in line 1 of each claim.  There is insufficient antecedent basis for this limitation in the claims. Specifically, there is no energy storage device in the previous claim set (claims 1-16). It is acknowledged that the electrode composition of claim 1 is for use in an energy storage device cell. However, claim 1 is drawn to an electrode composition, not and energy storage device. An appropriate correction is required. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722